Opinion issued November 22, 2022




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-22-00474-CV
                             ———————————
                     RAPHANEAL ANDERSON, Appellant
                                           V.
                           REAL ROCK LLC, Appellee



                 On Appeal from the County Court at Law No. 2
                                Harris, Texas
                        Trial Court Case No. 1181001


                           MEMORANDUM OPINION

      Appellant, Raphaneal Anderson, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant

to file brief). After being notified that this appeal was subject to dismissal, appellant
did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                          2